Citation Nr: 0501939	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-03 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral shin splints.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for lower extremities 
disabilities, including nerve/muscle damage, foot drop, and 
thrombophlebitis (claimed as due to shin splints, fungal 
infection, or a low back injury).  

4.  Entitlement to service connection for residuals of a foot 
streptococcus (strep) infection.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to an initial (compensable) evaluation for a 
laceration scar residual of the chin.

7.  Entitlement to a higher combined evaluation on account of 
service-connected disabilities under 38 C.F.R. § 4.25.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Army active service from September 1960 to 
June 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO), which denied service connection for low back and 
cervical spine disabilities, hearing loss, tinnitus, and 
post-traumatic stress disorder; granted service connection 
and assigned noncompensable evaluations each for fungal 
infection of the feet, chin laceration scar residual, and 
lacerations involving the fingers of the left hand; and 
denied a compensable evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  An April 1997 rating decision granted service 
connection for bilateral hearing loss and tinnitus and 
assigned a 10 percent evaluation for tinnitus, thereby 
rendering these service connection issues moot; and the 10 
percent evaluation assigned for tinnitus rendered the 
38 C.F.R. § 3.324 issue moot.  

Appellant subsequently appealed a November 1997 rating 
decision, which granted service connection and assigned a 30 
percent evaluation for anxiety disorder.  A June 1998 rating 
decision assigned 10 percent evaluations each for fungal 
infection of the feet and lacerations involving the fingers 
of the left hand, effective March 28, 1996.  Appellant 
appealed an October 1998 rating determination (See October 
1998 Supplemental Statement of the Case), which assigned a 50 
percent evaluation for anxiety disorder, effective March 28, 
1996; and denied a higher combined evaluation on account of 
service-connected disabilities under 38 C.F.R. § 4.25.  

A March 2000 RO hearing was held.  A subsequent March 2000 
rating decision granted an increased rating for the service-
connected psychiatric disability, classified as generalized 
anxiety disorder with depression, from 50 percent to 70 
percent, and granted a total rating based upon individual 
unemployability, both effective April 27, 1999.  

Appellant subsequently appealed May 2000 rating 
determinations (See a May 2000 Statement of the Case and 
rating decision), which denied service connection for left 
foot strep infection and lower extremities disabilities, 
including nerve/muscle damage, foot drop, and 
thrombophlebitis.  

In February 2002, a hearing was held before a Decision Review 
Officer (DRO).  During that hearing, appellant expressly 
withdrew from appellate status the claims for service 
connection for a cervical spine disability and higher 
evaluations for fungal infection of the feet and the service-
connected psychiatric disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the chin laceration scar rating issue as 
that delineated on the title page of this decision.  

In 1999, appellant informed VA that he had terminated his 
attorney's representation.  It appears that appellant is 
representing himself in this case.  

Based on the aforecited procedural history, the Board 
construes the appellate issues as those delineated on the 
title page of this decision, and will proceed accordingly.  
The Board in its decision herein will allow service 
connection for residuals of a low back injury and post-
traumatic stress disorder.  The remaining appellate issues 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that appellant's low back 
disability is related to service.  

2.  It is at least as likely as not that appellant has post-
traumatic stress disorder related to service and service-
connected anxiety.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's low back 
disability was incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  With resolution of reasonable doubt, appellant's post-
traumatic stress disorder was incurred during service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's allowance herein of appellant's low 
back and post-traumatic stress disorder service connection 
claims at issue, no further notice or evidentiary development 
is necessary.  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service records and associated documents indicate 
that after he was an ROTC college student, he served in 
various military occupational specialties involving 
ordinance, including field artillery forward observer, 
platoon leader, battalion command officer, and other officer 
roles, including as a high level assistant in the commanding 
general's office at arsenal headquarters in support of a 
nearly 100 million dollar weapons system program during the 
mid-1960's.  Additionally, the records document that he 
served as a battalion command officer and forward observer in 
Thailand in the early 1960's; and that he underwent airborne 
training in 1961 and earned a parachutist badge.  Officer 
efficiency reports dated between 1961 and 1965 described him, 
in essence, as an outstanding officer, including as a jungle 
warfare project officer; that he was active in athletics; and 
that he sought greater responsibilities and performed 
assigned duties in a superior manner.  However, in a 1962 
officer efficiency report, a certain commanding officer 
criticized appellant's performance as a battalion 
communications officer, including during a training exercise 
in Thailand, and counseled him.  

Appellant's 1960 service entrance examination with attendant 
medical questionnaire did not include any pertinent 
complaints, findings, or diagnoses.  His service medical 
records reveal that in 1961 and 1962, he sustained abdominal 
muscle and right wrist injuries, left hand lacerations caused 
by green bamboo, and a chin laceration.  In June 1965, he 
complained of a fatigue state.  He was advised to decrease 
his pistol team activities and increase rest.  In October 
1965, anxiety reaction was noted.  Aventyl was prescribed.  
On February 1966 service separation examination, there were 
no complaints, findings, or diagnoses pertaining to a back or 
psychiatric disability.  

In March 1996, appellant submitted an initial application for 
VA disability benefits, in which he claimed that during 
airborne training in early 1961, he sustained a low back 
injury from 30-foot tower jumps; and that in February 1961, 
he was "knocked out" and sustained a chin laceration from a 
harness malfunction "dropped in rainstorm."  

In a May 1996 written statement, appellant alleged that his 
back was injured during airborne training, including in 30-
foot tower practice jumps and a parachute jump from an 
airplane in a rainstorm with high winds.  He submitted 
September-October 1978 private hospitalization records, which 
noted a 6-8 year history of back pain.  X-rays showed 
spondylolysis and Grade II L5-S1 spondylolithesis; and L5-S1 
disc space narrowing with associated hypertrophic changes, 
noted as presumed secondary to degenerative disc disease.  No 
compression fractures were apparent.  Spondylolithesis at L5-
S1 level was assessed.  

On June 1996 VA orthopedic examination, appellant reported 
that an in-service parachute jump miss in windy weather 
caused him to land directly on his back in a tree, and that 
he was hospitalized for back pain.  In July 1996, x-rays and 
a CT scan showed Grade II L5-S1 spondylolithesis; changes 
suggestive of L5 spondylolysis on x-ray without evidence of 
spondylolysis on CT scan; L5-S1 disc space narrowing; and 
mild degenerative osteoarthritis changes, noted as presumed 
secondary to degenerative disc disease.  

On June 1996 VA psychiatric examination, appellant reported 
that he suffered physical and emotional damage from events 
throughout his military career and that this was the primary 
reason he left military service.  He reported in-service 
stressors that included injuries from parachute jumps, an 
airplane engine malfunction during a parachute jump resulting 
in injury to another person, a helicopter crash witnessed 
during a training exercise, artillery blast malfunctions 
resulting in death and injuries, surviving tornadoes, and 
enduring a commanding officer's intimidation.  Post-traumatic 
stress disorder with depression was diagnosed, with severe 
service stressors noted.  

On September 1997 VA examination by a Board of psychiatrists, 
anxiety disorder was diagnosed "with a number of traits 
including a few post-traumatic stress disorder symptoms."  
The examiners stated that a full post-traumatic stress 
disorder was not confirmed because of "rather indirect 
stressors that he describes and in part because of the 
description of his symptoms not including typical post-
traumatic stress disorder symptoms."  It was also opined 
that his anxiety was historically linked to anxiety 
documented in service; that he currently appeared quite 
hypomanic; and that his history was consistent with 
obsessive-compulsive/narcissistic personality disorder.  

On April 1998 VA neurologic examination, appellant reported 
in-service back injuries during parachute jumps and jump 
school.  The examiner opined that in addition to Grade II 
spondylolisthesis, there was a chip fracture at L5 
"suggesting that the spondylolisthesis may be traumatic in 
etiology" and that the "multiple trauma the veteran 
suffered to the low back could easily have accounted for the 
spondylolisthesis [and] chip fracture...."  

On April 1998 VA psychologic examination, the examiner 
diagnosed post-traumatic stress disorder.  The examiner 
opined that after review of the claims file, appellant's 
"complaints are more likely to be an expression of PTSD 
rather than Anxiety Disorder"; and that the diagnoses 
rendered on June 1996 and September 1997 VA psychiatric 
examinations were not contradictory, since a generalized 
anxiety disorder, depression, and possible bipolar affective 
disorder in combination "can be triggered by 
psychophysiological trauma such as PTSD."  Additionally, 
psychologic test results were interpreted as consistent with 
a post-traumatic stress disorder.

On August 1998 VA psychiatric examination, the examiner 
stated that he agreed with the September 1997 VA psychiatric 
examination's conclusion that although appellant's various 
in-service traumatic experiences were less severe than active 
combat, he did have some "clearly post-traumatic symptoms", 
including "recurrent dreams, sleep disturbance, etc."  The 
examiner diagnosed anxiety disorder and opined that appellant 
did not meet the "full" criteria for post-traumatic stress 
disorder, namely "sufficient avoidance/numbness criteria."  

In August 1999, appellant underwent L5 laminectomy and 
foraminotomies due to bilateral L5 spondylolysis and L5-S1 
spondylolithesis.

On December 1999 VA psychologic examination (by the same 
psychologist who conducted said April 1998 VA psychologic 
examination), the examiner specifically referred to the 
aforementioned VA medical opinions of record and stated that 
all of those examiners had agreed that appellant "displayed 
recurrent and intrusive dreams, suffered injuries and had 
sleep that was fitful and disturbed."  Additionally, 
psychologic test results were interpreted as consistent with 
a post-traumatic stress disorder.  Severe generalized anxiety 
disorder with depression and severe post-traumatic stress 
disorder "in partial remission" were diagnosed.

In a February 2001 medical opinion, a VA neurologist stated 
that he had reviewed the medical records appellant had 
provided him; that L5-S1 spondylolithesis was clinically 
shown in 1978 with history then reported of low back pain 
since 1970; that "[d]espite the lack of specific 
documentation regarding back pain in the military medical 
record there is a long history of possible trauma in the 
service"; and that the veteran had an "exemplary military 
record and was noted to have participated in many strenuous 
and aggressive maneuvers, but no comment was specifically 
made regarding low back pain."  The neurologist opined that 
"it is as likely as not that his low back pain did begin 
while in the service, but there is no documentation to that 
effect."  

In January 2002 medical opinions, noted as provided at 
appellant's request, VA physicians stated that they had 
reviewed specific military, private, and VA medical records.  
One physician opined that appellant's low back condition was 
related to military service, "as described by the patient 
himself and shown in other records which have been 
incorporated into the patient files at [the VA medical 
center]."  In another medical opinion, another physician 
stated that appellant had been involved in parachute jumps in 
jump school and received injuries including to the back; 
military medical records showed back pain treatment in 
December 1962; that since then, he had experienced chronic 
low back pain and low back abnormalities; that he has 
spondylolithesis of the low back and a chip fracture which 
might be traumatic in nature; and that multiple traumas to 
the low back could easily have accounted for those back 
disabilities.  

Appellant has alleged many years after service and testified 
at a March 2000 RO hearing that he sustained back trauma from 
in-service airborne training/parachute jumps and has had 
recurrent back pain since service; and that his psychiatric 
disability, claimed as post-traumatic stress disorder, is 
directly related to in-service stressful incidents.  In 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991), the Court 
stated "[a] layperson can certainly provide an eye-witness 
account of a veteran's visible symptoms."  However, as the 
Court further explained in that case, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  Here, appellant 
as a layperson is not competent to offer medical opinion as 
to the cause of the claimed disability, since this requires 
medical opinion.  However, he is competent to describe in-
service incidents and his symptoms thereafter, and such 
evidence may be particularly probative as to the etiological 
questions in controversy.  

The positive pieces of evidence include appellant's service 
personnel and medical records and associated documents, that 
document that he in fact earned a parachutist badge during 
service, and sustained various in-service physical injuries, 
although not specifically involving the back.  It is a 
reasonable inference that his airborne training and parachute 
jumping involved at least some significant microtrauma to the 
back region and that his demanding military occupational 
specialties involved psychological stress.  Appellant's 
written statements and testimony, although presented many 
years after service, are extremely detailed as to alleged in-
service back injuries and psychologically stressful 
incidents.  Appellant's service records also indicate that he 
was a conscientious, exceptionally hardworking, and 
forthright individual and, in the Board's opinion, his 
allegations as to in-service back injuries and 
psychologically stressful incidents appear credible and 
consistent with the circumstances and conditions of his 
service.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  

With respect to the back service connection issue, the 
negative evidence includes the fact that appellant's service 
medical records, including a service separation examination, 
do not include any complaints, findings, or diagnoses 
pertaining to a back disability or history of trauma 
specifically to the back.  However, although spondylolithesis 
was initially clinically shown in 1978, approximately a 
decade after service, a several-year history of back pain was 
noted at that time, which would relate the symptoms more 
proximate to service separation.  Other significant positive 
pieces of evidence are VA medical opinions, that state that 
appellant's back disabilities are likely related to in-
service trauma.  Although the probative value of said medical 
opinions is somewhat lessened by the fact that they were 
prepared at appellant's request, nevertheless the rationale 
for the medical conclusions reached was set forth in adequate 
detail and has not been directly rebutted by any other 
competent evidence of record.  The Board assigns significant 
evidentiary weight to the VA medical opinions, since the 
physicians specified that the opinions were based on review 
of evidence in the claims files and a detailed rationale for 
the medical conclusions reached was provided.  It is also 
significant that post-service radiographic evidence was 
interpreted as showing a lumbar vertebral chip fracture in 
addition to spondylolithesis and that such clinical findings 
were medically opined as consistent with traumatic origin.  
Neither appellant nor the evidentiary record has indicated 
any significant, intervening post-service trauma to the back.  

With respect to the post-traumatic stress disorder issue, the 
positive evidence includes the service medical records, which 
do document treatment for anxiety reaction toward the end of 
service, although a chronic psychiatric disorder was not 
clinically reported on service separation examination.  It is 
reiterated, and it is significant, that service connection is 
in effect for anxiety disorder.  Although VA psychiatric 
examinations include medical opinions that appellant does not 
meet all the diagnostic criteria for a post-traumatic stress 
disorder diagnosis, the examiners did concede that he met 
many of them.  Additionally, a VA psychologist has rendered a 
post-traumatic stress disorder diagnosis, specifically 
stating that appellant's diagnosed anxiety disorder does not 
preclude a co-existing diagnosis of post-traumatic stress 
disorder.  Parenthetically, it should be pointed out that 
since appellant is currently service connected for an anxiety 
disorder, which is a psychoneurosis as is a post-traumatic 
stress disorder, a grant of service connection for a post-
traumatic stress disorder would not change the applicable 
rating criteria for evaluating his mental status.  All 
psychiatric symptoms would be listed under a single code so 
as to prevent pyramiding.  38 C.F.R. § 4.14.

In short, the weight of the negative and positive competent 
medical evidence on these essential points in controversy 
appears "50/50" or "tied."  As the Court explained in 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990), "[b]y 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that the positive evidence, 
including the VA medical opinions (which state, in effect, 
that appellant's back disability likely had an in-service 
onset and that a post-traumatic stress disorder related to 
service is manifested), appears to outweigh any negative 
evidence.  Thus, with resolution of reasonable doubt, service 
connection for a low back disability and post-traumatic 
stress disorder is warranted.  


ORDER

Service connection for a low back disability and post-
traumatic stress disorder is granted.  The appeal is allowed 
to this extent.  


REMAND

In VA Forms 9, dated in May and June 2000, appellant checked 
off boxes therein, indicating that he was appealing the 
issues of service connection for shin splints, 
thrombosis/nerve damage of the legs, left foot drop, and 
strep infection of the feet; and that he wanted a "BVA 
hearing at a local VA office before a member, or members, of 
the Board" (i.e., a Travel Board hearing).  It does not 
appear from the record that a Board hearing has been 
subsequently scheduled, nor has that request been withdrawn.  
Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2003)), the Board is herein remanding the 
case for that purpose, in order to satisfy such procedural 
due process concerns.

With respect to other procedural matters, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

The VCAA requires that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which 
evidence was to be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As to the appellate 
issues herein being remanded, it appears that the RO issued 
appellant a May 2001 VCAA letter on certain appellate issues, 
apparently limited to entitlement to service connection for 
residuals of bilateral shin splints and residuals of a foot 
strep infection.  However, as for the other appellate issues 
being remanded herein, it does not appear that the RO has 
expressly satisfied the VCAA requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, it is not 
clear that he has been told to submit all evidence that he 
has in his possession as to these issues.  38 C.F.R. § 3.159.  
Due to this procedural due process concern, a remand is also 
necessary.  

Furthermore, although the VA's schedule for rating skin 
disorders (including scars) was revised as of August 30, 2002 
(See 67 Fed. Reg. 49,590-49,599 (July 31, 2002)), appellant 
has not been afforded appropriate examination subsequent to 
August 30, 2002 to assess the current nature and severity of 
the service-connected chin laceration scar at issue.  
Appropriate VA examination is deemed warranted for the Board 
to equitably decide this disability rating appellate issue.

With respect to the remaining service connection appellate 
issues, adequate medical opinions regarding their etiology 
are deemed warranted for the Board to equitably decide these 
appellate issues, and should therefore be obtained, 
particularly in light of the Board's allowance of service 
connection for a low back disability in its decision herein.

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue 
(entitlement to service connection for 
lower extremities disabilities including 
nerve/muscle damage, foot drop, and 
thrombophlebitis (claimed as due to shin 
splints, fungal infection, or a low back 
injury), an initial (compensable) 
evaluation for a chin laceration scar 
residual, and a higher combined 
evaluation on account of service-
connected disabilities under 38 C.F.R. 
§ 4.25), including which evidence is to 
be provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and the 
VCAA.  He should also be instructed to 
provide all evidence that he has in his 
possession as to these issues.

2.  With respect to the issue of 
entitlement to an initial (compensable) 
evaluation for a chin laceration scar 
residual, the RO should arrange 
appropriate VA examination.  All 
indicated tests and studies should be 
performed.  Color photographs of the chin 
laceration scar should be accomplished, 
if feasible.

The examiner should be made aware of the 
applicable diagnostic criteria under the 
old and new versions of Diagnostic Codes 
7800-7805 for rating scars, set out in 38 
C.F.R. § 4.118, and specifically report 
clinical findings that address those 
rating criteria.

The examiner should review the entire 
claims folders and describe all symptoms 
reasonably attributable to the service-
connected chin laceration scar residual 
in adequate detail.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected chin laceration scar 
residual should be described in adequate 
detail.

3.  With respect to the issues of 
entitlement to service connection for 
residuals of bilateral shin splints, 
lower extremities disabilities including 
nerve/muscle damage, foot drop, and 
thrombophlebitis (claimed as due to shin 
splints, fungal infection, or a low back 
injury), and residuals of a foot strep 
infection, the RO should arrange 
appropriate VA examinations with medical 
opinions rendered as to their etiology.  
The examiners should review the entire 
claims folders, examine appellant, and 
render medical opinions as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
regarding the following:

	(a) Did any residuals of bilateral 
shin splints, lower extremities 
disabilities including nerve/muscle 
damage, foot drop, and thrombophlebitis, 
and residuals of a foot strep infection 
have an in-service onset, or if not 
manifested during service, what are their 
approximate date of onset; (b) Are any 
currently manifested residuals of 
bilateral shin splints, lower extremities 
disabilities including nerve/muscle 
damage, foot drop, and thrombophlebitis, 
and residuals of a foot strep infection 
causally or etiologically related to a 
service-connected disability 
(particularly the now service-connected 
low back disability); and (c) did any 
service-connected disability 
(particularly the now service-connected 
low back disability) aggravate the 
claimed residuals of bilateral shin 
splints, lower extremities disabilities 
including nerve/muscle damage, foot drop, 
and thrombophlebitis, and residuals of a 
foot strep infection?

	The term "aggravate" used herein 
refers to post-service aggravation of a 
non-service-connected condition by a 
service-connected condition, to wit: an 
increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

All indicated tests and studies should be 
accomplished.  The examination reports 
should contain an adequate medical 
history and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  If there is no 
relationship between the claimed 
disabilities and service or any service-
connected disability, that should also be 
specifically stated in the reports.

4.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to service connection for 
residuals of bilateral shin splints, 
lower extremities disabilities including 
nerve/muscle damage, foot drop, and 
thrombophlebitis (claimed as due to shin 
splints, fungal infection, or a low back 
injury), and residuals of a foot strep 
infection, an initial (compensable) 
evaluation for a chin laceration scar 
residual, and a higher combined 
evaluation on account of service-
connected disabilities under 38 C.F.R. 
§ 4.25, under all appropriate statutory 
and regulatory provisions and legal 
theories.

5.  When this development has been 
completed, and if the benefits sought are 
not granted, the RO should issue a 
supplemental statement of the case in 
accordance with applicable procedures.  
No action by the appellant is required 
until he receives further notice.  The 
Board intimates no opinion, either legal 
or factual, as to the ultimate 
disposition warranted in this case, 
pending completion of the requested 
development.

6.  Thereafter, if there remain claims at 
issue, the RO should schedule a Travel 
Board hearing, and provide appellant 
notice thereof in accordance with 
appropriate provisions.  If he desires to 
withdraw the request for such hearing 
prior to the hearing, he may do so in 
writing to the RO pursuant to applicable 
provisions.

The case should then be returned to the Board in accordance 
with applicable procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


